                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 5:19CR162
                                                  )
                Plaintiff,                        )   JUDGE ADAMS
                                                  )
        v.                                        )
                                                  )
 LUIS HERNANDEZ-MALDONADO,                        )
                                                  )
                Defendant.                        )


                        CONCURRENCE OF UNITED STATES
                    IMMIGRATION AND CUSTOMS ENFORCEMENT

       Based upon consideration of the applicable law and the defendant's statement, I hereby

concur, on behalf of United States Immigration and Customs Enforcement, in the United States

Attorney's request that a judicial order of removal be granted against the defendant.

        04/08/2019
Dated: ___________________

Detroit, MI



                                         ___________________________________________
                                         STEVE K. FRANCIS
                                         Special Agent in Charge
                                         United States Immigration and Customs Enforcement
